2021 WI 5

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2014AP1651-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against David G. Dudas, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       David G. Dudas,
                                 Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST DUDAS

OPINION FILED:         January 27, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                               2021 WI 5
                                                                     NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.    2014AP1651-D


STATE OF WISCONSIN                                :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against David G. Dudas, Attorney at Law:

Office of Lawyer Regulation,                                              FILED
            Complainant,                                             JAN 27, 2021
       v.                                                               Sheila T. Reiff
                                                                     Clerk of Supreme Court
David G. Dudas,

            Respondent.




       ATTORNEY     disciplinary        proceeding.           Attorney's          license

revoked.


       ¶1   PER CURIAM.         We review a stipulation filed pursuant

to    Supreme   Court    Rule   (SCR)    22.12     by    the       Office    of    Lawyer

Regulation      (OLR)    and    Attorney     David       G.     Dudas.            In   the

stipulation, Attorney Dudas enters a no contest plea to the

OLR's complaint and agrees that he committed the one count of

professional      misconduct     alleged     in    the    complaint,         which     was

committing criminal acts that reflect adversely on his honesty,

trustworthiness,        or   fitness    as   a    lawyer      in    other     respects.
Attorney Dudas agrees that revocation of his license to practice
                                                                               No.     2014AP1651-D



law    in    Wisconsin          is    a   proper        level    of    discipline         for     this

misconduct.

       ¶2      After reviewing the matter, we approve the stipulation

and    revoke       Attorney         Dudas'     license         to    practice      law    in     this

state.       We accede to the parties' request that the commencement

date of the revocation be May 21, 2014, which was the date of

the summary suspension of Attorney Dudas' law license.                                      Because

this    matter       is    being       resolved         without       the    appointment        of    a

referee, we impose no costs on Attorney Dudas.

       ¶3      Attorney           Dudas     was      admitted         to     practice       law      in

Wisconsin in 1989.              He practiced in Stevens Point.

       ¶4      On August 16, 2013, Attorney Dudas was charged with 31

criminal counts in Outagamie County Circuit Court.                                   On April 30,

2014, following a trial, an Outagamie County jury found Attorney

Dudas    guilty       of     30      criminal       counts,      including         felony    first-

degree      sexual        assault,        felony        second-degree         reckless      injury,

felony substantial battery, 14 counts of felony second-degree

sexual       assault,           11     counts        of     felony          strangulation          and
suffocation, one count of misdemeanor battery, and one count of

misdemeanor intimidation of a victim.

       ¶5      Following the jury's verdict in the criminal case, the

OLR moved pursuant to SCR 22.20 for a summary suspension of

Attorney Dudas' Wisconsin law license.                               On May 21, 2014, this

court       granted       the     motion      and       suspended      Attorney       Dudas'      law

license until further order of the court.

       ¶6      On     July      16,       2014,     the     OLR       filed    a     disciplinary
complaint alleging that Attorney Dudas' criminal acts reflected
                                                    2
                                                                        No.     2014AP1651-D



adversely    on   his     honesty,     trustworthiness,            or    fitness      as   a

lawyer in other respects, in violation of SCR 20:8.4(b).1

      ¶7    Attorney Dudas pursued postconviction relief in the

criminal case.         The parties filed a joint request for a stay of

the   disciplinary       proceeding     and       the     continuance         of   Attorney

Dudas' summary suspension pending postconviction and appellate

proceedings in the criminal case.                     On January 12, 2015, this

court granted the request, holding the disciplinary proceeding

in abeyance and continuing the summary license suspension.

      ¶8    Attorney      Dudas      filed       an      appeal    of     his      criminal

convictions in December 2016.                   The appeal was pending in the

Wisconsin court system for years.                 During that time, the OLR and

Attorney Dudas, through counsel, communicated about the status

of the appeal and whether Attorney Dudas would file an SCR 22.19

petition for consensual license revocation or stipulate to the

revocation   of    his     license     as       sought    by     the    OLR.       The   OLR

communicated      to     Attorney      Dudas       that     should       revocation        be

imposed, it would request this court to order the revocation to
commence    on    May    21,   2014,    the       date     the    underlying        related

summary suspension had commenced.

      ¶9    The    court       of   appeals        affirmed        the        judgment     of

conviction on February 18, 2020.                  On June 16, 2020, this court

denied Attorney Dudas' petition for review.


      1SCR 20:8.4(b) provides:   "It is professional misconduct
for a lawyer to commit a criminal act that reflects adversely on
the lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects."

                                            3
                                                                         No.     2014AP1651-D



      ¶10     On July 14, 2020, this court ordered the parties to

file a status report why the stay of the disciplinary proceeding

should not be lifted.          The stay was lifted on October 21, 2020.

The stipulation and no contest plea were filed on October 27,

2020.     In the stipulation, Attorney Dudas acknowledges that to

date the judgment of conviction remains unreversed following the

completion of his direct appeal in state court.                        He acknowledges

that under the present state of his case the OLR could establish

his violation of SCR 20:8.4(b).

      ¶11     The stipulation states that Attorney Dudas answers the

OLR's disciplinary complaint by entering a no contest plea, and

he   agrees    that     this   court    may          use   the   allegations        of    the

disciplinary       complaint    as     an    adequate          factual      basis    for    a

determination      of   misconduct.             He    states     he   enters      into     the

stipulation to resolve the pending proceeding and enters the no

contest     plea   to    the   misconduct            allegation       for      purposes    of

professional discipline only.               He states he reserves his right

to pursue collateral challenges to his criminal convictions in
state or federal courts.               The stipulation avers that neither

Attorney Dudas nor the OLR intend that the stipulation will

impact future litigation in Attorney Dudas' criminal matter.

      ¶12     The stipulation goes on to state that it does not

result from plea-bargaining.                It notes that the OLR's position

on sanction has remained constant throughout the proceeding.

      ¶13     Attorney Dudas represents and verifies that he fully

understands the misconduct allegation; that he fully understands
the ramifications should this court impose the stipulated level
                                            4
                                                                            No.     2014AP1651-D



of discipline; that he fully understands his right to contest

this matter; that he fully understands his right to consult with

counsel and that he has had the benefit of advice of counsel

throughout the proceeding; that his entry into the stipulation

is made knowingly and voluntarily; and that his entry into the

stipulation        represents          his     decision         not    to     contest           the

allegations in the complaint or the level and type of discipline

sought by the OLR's director.

       ¶14   Having        reviewed          the     stipulation        and        the        OLR's

memorandum        in    support        of    the     stipulation,       we        approve      the

stipulation and adopt the stipulated facts and legal conclusions

of professional misconduct.                    Given the extreme seriousness of

the    felony     criminal       convictions         that    underlie       the     misconduct

allegation contained in the OLR's complaint, we agree that the

revocation of Attorney Dudas' license to practice law in this

state is an appropriate level of discipline.                             Consistent with

this court's treatment of discipline imposed in proceedings that

are filed following an SCR 22.20 summary suspension, we agree
that   it    is    appropriate         to    set     the    commencement          date   of     the

revocation        for    May     21,        2014,    the     effective       date        of    the

underlying        SCR    22.20    summary       suspension.           See,    e.g.,       In     re

Disciplinary       Proceedings          Against      Washington,       2007       WI     65,    301

Wis. 2d 47,        732     N.W.2d 24;          In     re    Disciplinary           Proceedings

Against Chvala, 2007 WI 47, 300 Wis. 2d 206, 730 N.W.2d 648.                                     In

its memorandum in support of the stipulation, the OLR states the

public   will      not    be     put    at    risk    by    a   retroactive         revocation
commencement date since Attorney Dudas' Wisconsin law license
                                                5
                                                         No.    2014AP1651-D



will remain revoked unless and until he is able to prove his

fitness to regain his license in a reinstatement proceeding.

Since   this   matter   was   resolved   without   the   need     for   the

appointment of a referee, no costs will be imposed.

    ¶15   IT IS ORDERED that the license of David G. Dudas to

practice law in Wisconsin is revoked, retroactive to May 21,

2014.

    ¶16   IT IS FURTHER ORDERED that, to the extent he has not

already done so, David G. Dudas shall comply with the provisions

of SCR 22.26 concerning the duties of a person whose license to

practice law in Wisconsin has been revoked.




                                   6
    No.   2014AP1651-D




1